Citation Nr: 0003151	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for panic disorder and 
anxiety, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic 
obstructive lung disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which continued 10 percent 
disability ratings for arthritis of the cervical spine and 
for panic disorder and anxiety, and proposed to reduce a 
rating for chronic obstructive lung disease from 10 percent 
to noncompensable.

During the pendency of this appeal the RO withdrew its 
proposal to reduce the rating for chronic obstructive lung 
disease and continued the 10 percent rating.  The Board 
addresses this issue and the issue pertaining to arthritis of 
the cervical spine in the REMAND portion of this decision.


FINDING OF FACT

The veteran's service-connected panic attacks and anxiety are 
manifested by symptoms that more closely approximate 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, but 
not by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
panic attacks and anxiety have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claims for 
increased ratings based upon alleged increases in the 
severity of his service-connected disabilities are well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts pertaining to an evaluation for panic 
attacks and anxiety has been properly developed, and that all 
evidence necessary for equitable resolution of these issues 
on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  

Nevertheless, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO first granted service connection for panic disorder 
and anxiety in June 1995 pursuant to Diagnostic Code (DC) 
9400.  In accordance with the general rating formula 
contained in 38 C.F.R. § 4.130, panic disorder and anxiety is 
evaluated as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

The first medical evidence of record pertaining to the 
veteran's psychological status following his separation from 
service is included in reports of two VA examinations in 
February 1995.  The physician who conducted a general medical 
examination noted that the veteran was fully oriented and in 
good contact with reality, showed good comprehension, mental 
coherence and short- and long-term memory with no evidence of 
psychotic or neurotic symptomatology.  The physician who 
conducted a "mental disorders" examination reported the 
veteran's complaints of in-service panic attacks initiated by 
public speaking and of a limited post-service social life.  

The veteran also reported that medication ameliorated the 
effects of his disorder and that his routine activities 
included long-term, steady employment as a mail carrier, 
participation in his children's' school activities, 
continuing his education, writing, and working on his boat.  
The examiner also noted that the veteran demonstrated 
appropriate grooming and hygiene, logical and goal directed 
speech, full orientation, intact long- and short-term memory 
and judgment, and adequate insight.  There was no evidence of 
delusions, hallucinations or suicidal or homicidal ideations.  
The examiner opined that with continued treatment panic 
disorder symptoms should continue to be minimal and that the 
veteran's ability to continue work, education and a family 
routine was indicative of no more than mild incapacity.

In December 1996 the veteran underwent a private mental 
health screening during which he reported a long history of 
tension, anxiety and intermittent panic attacks since 1985, 
and current depression.  Objective findings included rational 
and clear thought processes and a tense and anxious affect.  
The veteran reported sleep impairment, lack of appetite and 
some problems with concentration but no suicidal ideation.  
He remained employed.  The examiner provided a provisional 
diagnosis of possible dysthymic disorder and a history of 
panic disorder and assigned a Global Assessment of 
Functioning (GAF) score of 55 with a high score of 65 over 
the prior year.

A report of an August 1997 VA "mental disorders" 
examination noted the veteran's complaints of mental health 
problems, including anxiety attacks and occasional panic 
attacks, for which he took medication.  He remained employed 
but found his work stressful.  He reported having been 
married to his second wife for 17 years and having helped 
raise two children with her.  The veteran also reported 
occasional forgetfulness, generalized depression and 
moodiness, as well as a constricted social life because his 
wife works nights, although the examiner noted that he mixed 
with other people and was not a recluse.  The veteran denied 
hallucinations, delusions, paranoia, phobias, crying spells, 
suicidal ideation or wide mood swings.  Objective findings 
included good grooming and hygiene, cooperative attitude, 
full orientation, 

adequate memory and concentration, good energy, appropriate 
affect and fair judgment and insight.  The examiner diagnosed 
generalized anxiety with underlying depression and a history 
of panic attacks and described the veteran's incapacity as 
moderate.  The examiner also assigned a GAF score of 70 
because of the veteran's ability to maintain regular 
employment and to manage his family and personal life.

The veteran described his employment with the Postal Service 
as stressful and stated that his mental disorder had caused 
him to forget to perform some of his duties and to miss too 
much work.  In support of this assertion the veteran 
submitted copies of two letters from his supervisors.  A 
letter dated in September 1997 charges the veteran with 
unacceptable performance for having failed to perform one of 
his assigned duties.  A second letter dated in February 1998 
informed the veteran that he was on restricted sick leave and 
would have to provide detailed medical documentation before 
being permitted further sick leave.  Neither letter mentions 
a psychiatric disorder.  No medical evidence associated with 
the claims file addresses the letters or their substance.

In consideration of the foregoing the Board is of the opinion 
that the veteran does not manifest symptoms appropriate for 
an evaluation in excess of 10 percent for panic disorder and 
anxiety.  The medical evidence and the veteran's own 
statements demonstrate the veteran's substantially unimpaired 
occupational and social capacities and no more than mild 
social or industrial impairment.  Notwithstanding the 
"write-ups" from his employer, the veteran has shown 
himself capable of continued long-term employment.  He has 
maintained close and sustained family relationships with his 
wife and children, social contacts outside the family, and he 
has demonstrated avocational interests including writing, 
continuing his education and working on his boat.  In short, 
the veteran presents a picture of a relatively well-
integrated, emotionally engaged and varied life not 
consistent with the relative psychological poverty consistent 
with a higher rated mental disorder.  Moreover, the record 
includes very little medical evidence confirming 
symptomatology indicative of even mild, occasional or 
intermittent occupational or social impairment.  The Board 
also notes that none of the health care professionals whose 

reports of post-service examination are associated with the 
claims file actually provided objective confirmation of the 
panic attacks for which the veteran is diagnosed.  
Furthermore, although the private psychologist who examined 
the veteran in December 1996 assigned a GAF score of 55, the 
psychologist did not associate the relatively low score with 
panic disorder which is diagnosed only by history.  The 
veteran's most recent GAF score of 70 is attributed to the 
veteran's service connected anxiety but it is also indicative 
of no more than some mild symptoms or difficulty in social or 
occupational functioning consistent with a 10 percent rating.  
See American Psychiatric Association:  Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994), 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that a 10 disability rating for panic 
disorder and anxiety is appropriate.  Symptomatology 
associated with the veteran's panic disorder and anxiety is 
not shown to more nearly approximate the schedular criteria 
for the next higher 30 percent evaluation.  See 38 C.F.R. 
§ 4.7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran, 
see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his panic disorder and anxiety have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for panic disorder and anxiety is denied.


REMAND

Regarding the claim for an increased rating for a neck 
disorder the veteran contends that the RO improperly denied 
the benefit sought on appeal.  He maintains that because of 
increasing severity of his disability he is entitled to an 
evaluation in excess of 10 percent for traumatic arthritis of 
the cervical spine pursuant to DC 5010, the code under which 
this disorder currently is rated.  He further asserts that 
his last VA spinal examination in August 1997 was inadequate 
and did not accurately portray his cervical spine 
symptomatology, and that recurrent pain supports an increased 
evaluation.  As noted above, the Board finds this claim to be 
well grounded.  See 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The record contains what appears to be inconsistent evidence 
as to whether the veteran's cervical spine disorder is 
accompanied by objectively verifiable pain.  The VA examiner 
who prepared the report of the August 1997 VA spinal 
examination noted the veteran's complaints of cervical pain 
but did not identify objective evidence of pain, including 
pain upon motion.  The report notes limitation of cervical 
spinal motion and mild muscle spasms and diagnoses mild 
degenerative changes.  Subsequent to the VA examination the 
veteran submitted private chiropractic records documenting 
treatment for pain in the cervical spine from December 1995 
to October 1997.  The chiropractic records also note 
degenerative joint disease and muscle spasms.  No examination 
records comment on a functional loss, if any, resulting from 
neck pain.  The Board notes that VA must consider provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.49 in assigning an 
evaluation for 

arthritis under DC 5010, and that rating personnel must 
consider functional loss and clearly explain the affect of 
pain upon the disability.  VAOPGCPREC 9-98.

The veteran also contends that his service connected chronic 
obstructive lung disease is more disabling than contemplated 
by the current 10 percent rating.  For the reasons cited 
above, the Board also finds this claim to be well grounded.  
See 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Preliminary review of the available medical evidence 
discloses insufficient basis upon which to determine to what 
extent, if any, the veteran may be entitled to an increased 
rating for chronic obstructive lung disease.  For example, 
although the private physician who provided the most recent 
pulmonary examination in November 1997 noted moderate 
obstructive disease based upon pulmonary function tests, 
there is no objective evidence that the tests measured DLCO 
(SB) or maximum oxygen consumption - both of which are 
applicable to evaluation under the current criteria.  
Therefore, the veteran should be reexamined to determine 
whether and to what extent there is evidence supporting an 
increased rating for his service-connected chronic 
obstructive lung disease.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
cervical spine disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The 

examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Range of motion should be 
reported in all planes and in degrees and 
the examiner should express an opinion as 
to whether the veteran's limitation of 
cervical spine motion is slight, moderate 
or severe.  The examining physician also 
should review pertinent aspects of the 
veteran's medical and employment history, 
and comment on the effects of the 
veteran's service-connected cervical 
spine disorder upon the veteran's 
ordinary activity and on how it impairs 
him functionally.  The examiner should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 and 4.49 (1999).  
The rationale for all conclusions should 
be provided.

2.  The RO also should arrange for a VA 
pulmonary examination to determine the 
nature and severity of the veteran's 
chronic obstructive lung disease.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should address 
each of the rating criteria including 
pulmonary function tests of FEV-1, FEV-
1/FVC, DLCO (SB) and maximum oxygen 
consumption, or provide a complete 
explanation as to 

why information addressing all regulatory 
criteria was not or could not be 
provided.

3.  The veteran is advised that failure 
to report for the scheduled examinations 
may have adverse consequences to his 
claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  The RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full and, 
if necessary, implement corrective 
measures.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for 
arthritis of the cervical spine with 
particular consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45 and 4.49 and for chronic 
obstructive lung disease.  If the RO 
denies the benefits sought on appeal, it 
should issue a supplemental statement of 
the case and provide the veteran with the 
appropriate time period within which to 
respond.  The RO then should return the 
case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 



